Title: To John Adams from Thomas Theodore Cremere, 17 January 1807
From: Cremere, Thomas Theodore
To: Adams, John



Sir
Rotterdam 17 Janry 1807

Narrowly bound in a DisInterested Friendship of Many Years, with Mr John Luzac Proffessor att Leyden Who often Confided Me the Marks of Esteem he received from you his Respected Friend, as Well as of the Immortal Washington, I Now take the Mournfull Task to Announce to you his Tresspass, in a Dreadfull Manner, by the Explosion of a barge with Gunpowder that Laid Contrary to the Laws, in the Center of the City of Leyden Whereof the two thirds and best part is Ruined by the force of it, wich is to be Concerned by the Quantity being 30,000 lbs his house is Dashed to peices, his Children Were Saved before it fell down; his Absence from thense of about 5 Minutes, Makes it almost Certain that he was att the Fatal time, att the place Where the Barge Laid.
 Thousands perished with him, and the Town is a heap of Rubbish; the Churches and Considerable Houses More threatten to fall, and are taken Down to prevent More Mischief. this Catastrophe arrived on the 12 Instant att four oClock in the Afternoon— Not fifty Houses are left without being Damaged. Mr Luzal, Great by his profound Learning by his unrelenting Assiduity in Labour and by his InCorruptible Honesty, Was Reckoned to be the Greatest and Deepest Virtuous politicy in Europe,Disreguarded by the Intriguing Herd; they did him all the Evil they Dared.They feared his peircing Eye, and Wounded him in the Dark,he desdained and Withstood them on all points, his Ennemies, Were those of his unhappy Country, Whose fall he tried to prevent.but his Voice was Stifled, his Principles Calumiated the Spirit of Party, of Ambition of Self Interest and Intrigue, prevailed, his Country Ruined. Even those he had Instructed and fed,became his oppressors.how More he was Ill treated and Persecuted, the Greater he became in the Eyes of those that saw him Act,that were Sensible of his Virtue of his Wisdom of his Merit, the Greater he became in the Eyes of the Almighty God. Whom he always favourably Served Who Judging him to have fullfilled the hard task he had given him took him Home in a Moment,to Everlasting Felicity; he left to his Friends, three Sons, the Eldest Now With Me, is about 18 Years, bread under the Parental Eye in the Scool of Wisdom and Learning, promises to become the Successor of his Great Fathers Meritsthe Second of 14 and the youngest of 10 years promise both also Wellthe came lastly in the Scool of Adversity, having lost a few Months Ago their Tender and beloved Mother by an Appoplexy and Very Sudden & Very Unexpected. He left them With his Great Example, a Moderate fortune, and the benevolence of his friends and Admirers Deeply Wounded by his Loss, and full of Respect to youI Remain / Sir / Your Mt H Obt Servant



            
            
            Tho Theo Cremere
            
            
              P. S. I menton this to My Friends Mess James and Thos H Perkins of Boston Desiring them to forward it to You, and after they Calculate it to be in your hands to have it placed in one of the best Newspapers as America is yet, the Country Where Such a Man Can be Duly Appreciated
            
            
            
